Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward Earl Wilkins appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice Wilkins’ action filed under 42 U.S.C. § 1983 (2000). In his informal appellate brief, Wilkins failed to challenge the district court’s reasons supporting the denial of relief. Accordingly, Wilkins has waived appellate review of those issues. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.